Case 18-30264-sgj11 Doc 815 Filed 12/31/18                      Entered 12/31/18 16:09:33                Page 1 of 27



    Jeff P. Prostok – State Bar No. 16352500                  Rakhee V. Patel – State Bar No. 00797213
    J. Robert Forshey – State Bar No. 07264200                Phillip Lamberson – State Bar No. 00794134
    Suzanne K. Rosen – State Bar No. 00798518                 Joe Wielebinski – State Bar No. 21432400
    Matthew G. Maben – State Bar No. 24037008                 Annmarie Chiarello – State Bar No. 24097496
    FORSHEY & PROSTOK LLP                                     WINSTEAD PC
    777 Main St., Suite 1290
                                                              500 Winstead Building
    Ft. Worth, TX 76102
    Telephone: (817) 877-8855                                 2728 N. Harwood Street
    Facsimile: (817) 877-4151                                 Dallas, Texas 75201
    jprostok@forsheyprostok.com                               Telephone: (214) 745-5400
    bforshey@forsheyprostok.com                               Facsimile: (214) 745-5390
    srosen@forsheyprostok.com                                 rpatel@winstead.com
    mmaben@forsheyprostok.com                                 plamberson@winstead.com
    COUNSEL FOR ROBIN PHELAN,                                 jwielebinski@winstead.com
    CHAPTER 11 TRUSTEE                                        achiarello@winstead.com
                                                              SPECIAL COUNSEL FOR
                                                              ROBIN PHELAN, CHAPTER 11 TRUSTEE


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

IN RE:                                 )                         CASE NO. 18-30264-SGJ-11
                                       )                         CASE NO. 18-30265-SGJ-11
ACIS CAPITAL MANAGEMENT, L.P.,         )
ACIS CAPITAL MANAGEMENT GP, LLC,       )                         (Jointly Administered Under
                                       )                         Case No. 18-30264-SGJ-11)
               DEBTORS.                )
______________________________________ )

             CLOSING SUMMATION OF ROBIN PHELAN, CHAPTER 11 TRUSTEE, IN
                 SUPPORT OF CONFIRMATION OF CHAPTER 11 TRUSTEE’S
                   THIRD AMENDED JOINT PLAN OF REORGANIZATION

TO THE HONORABLE STACEY G.C. JERNIGAN, UNITED STATES BANKRUPTCY JUDGE:

           Robin Phelan (the “Trustee”), Chapter 11 Trustee of Acis Capital Management, L.P.

(“Acis LP”) and Acis Capital Management GP, LLC (“Acis GP”) (collectively, the “Debtors”) in

these cases, files this Closing Summation in support of confirmation of the Trustee’s Third

Amended Joint Plan of Reorganization [Dkt. No. 660], as amended, modified or supplemented

(the “Plan”). 1 In support of confirmation of the Plan, the Trustee would respectfully show the

Court as follows:



1 Certain capitalized terms used in this Brief and not otherwise defined herein shall have the definitions ascribed to
them in the Plan.
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                 Entered 12/31/18 16:09:33     Page 2 of 27



                                                  INTRODUCTION

           1.       The evidence is overwhelming and, in many instances, uncontroverted that the

Trustee’s Plan is confirmable. The evidence also demonstrates that Highland Capital

Management, L.P. (“HCM”), HCLOF, Highland HCF, and their respective affiliates (the

“Highlands”) engaged in a coordinated program to steal the business of Acis, leave Acis unable

to pay Josh Terry and, as Dondero testified, move the business of Acis from one Highland-

related pocket to the other.2 The evidence further demonstrates that the Highlands repeatedly

misled this Court and others, including the directors of HCLOF, alleging that “the investor made

me do it.” Even if that were true – which the testimony of Harbourvest demonstrated that it was

not – the Highlands attempt to convince this Court stealing the business of Acis and not paying

creditors is justified because it was beneficial for the Highlands and (allegedly) Harbourvest. “I

wanted it” is not a defense to a fraudulent transfer suit. Confirmation of the Plan will serve the

principles underlying the Bankruptcy Code and prevent the final step in the vendetta of the

Highlands to obliterate Acis and wrongfully appropriate its business.

                                                ADDITIONAL BRIEFING

           2.       Although the Court has permitted the parties to present up to twenty-five (25)

additional pages of briefing in their closing summation, the issues for confirmation are very

straightforward and have been extensively briefed by the parties. Consequently, the Trustee

hereby incorporates herein by reference the arguments and authorities previously submitted to

the Court in (i) the Trustee’s Response (the “Trustee Response”) [Docket No. 757] to the

objections to the Plan raised by HCM and HCLOF, (ii) the Trustee’s Response [Docket No. 751]

to the objection to the Plan raised by Neutra, and (iii) the Trustee’s brief (the “Trustee Brief”)

[Docket No. 651] in support of confirmation of the second amended plan.




2
    See Ex. 25, Transcript 3/23/18 at p. 152.



CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                       Page 2 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                       Entered 12/31/18 16:09:33             Page 3 of 27



           3.       However, there are two additional cases which bear mention. First, the

Highlands have argued, based on the Supreme Court’s holding in Stern v. Marshall, 564 U.S.

462 (2011), that this Court lacks constitutional authority to enter a final order confirming the

Plan.3 The Trustee has briefed this issue extensively, pointing out the weaknesses of the

Highlands’ position.4 As further support for this Court’s authority to confirm the Plan, the

Trustee would direct the Court’s attention to the recent case of Opt-Out Lenders v. Millennium

Lab Holdings II, LLC (In re Millennium Lab Holdings II, LLC), 591 B.R. 559 (D. Del. 2018).

There, the district court rejected the very argument advanced here by the Highlands. In

Millennium, the objecting party opposed confirmation of a chapter 11 plan that included releases

of non-debtor third parties. The objector argued that, under Stern v. Marshall, the bankruptcy

court had no constitutional authority to enter a final order confirming the plan because Stern

would prevent the court’s entering a final order in the litigation that would be affected by the

releases. The district court rejected the objecting party’s contention and upheld the bankruptcy

court’s ruling that the Stern analysis does not even apply to a chapter 11 plan confirmation

proceeding, which is unquestionably at the very essence of the bankruptcy process.5

           4.       Second, as further support for the proposition that approval of the Temporary

Plan Injunction is an appropriate exercise of this Court’s power to do equity, the Trustee would

note the very recent case of Claridge Associates, LLC v. Schepis (In re Pursuit Capital

Management, LLC), Nos. 14-10610 (LSS), 16-50083 (LSS), 2018 Bankr. LEXIS 3385 (Bankr. D.

Del. Nov. 2, 2018). There, the bankruptcy court dealt with a fact setting that is remarkably



3   See the Highlands’ Objection to Confirmation of the Plan, Docket No. 722, at pp. 14-15.
4   See the Trustee’s Response to the Highlands’ Objection to Confirmation of the Plan, Docket No. 757, at pp. 8-19.
5 In re Millennium Lab Holdings II, LLC, 591 B.R. 577. Because the district court concluded that the Stern analysis
was not applicable to a confirmation proceeding, the court found it unnecessary to decide whether a confirmation
proceeding would satisfy either prong of Stern’s “Disjunctive Test.” Id. at 575. The bankruptcy court had held that,
even if Stern did apply, both prongs are met because ruling on the third-party releases in a confirmation proceeding
both (1) “stems from the bankruptcy itself” and (2) “would necessarily be resolved in the claims allowance process.” In
re Millennium Lab Holdings II, LLC, 575 B.R. 252, 275 (Bankr. D. Del. 2017), aff’d in part, appeal dism’d in part, 591
B.R. 559 (D. Del. 2018).



CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                     Page 3 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18           Entered 12/31/18 16:09:33         Page 4 of 27



similar to the one in the present case. A substantial arbitration award was entered against the

debtor. The debtor’s owners were alleged to have transferred valuable contract rights away from

the debtor to other entities within the same enterprise, in an effort to make the debtor unable to

satisfy the arbitration award. After the debtor filed for bankruptcy under chapter 7, the trustee

assigned the estate’s litigation rights to a third party, which brought an adversary proceeding for,

among other things, avoidance and recovery of fraudulent transfers. In ruling on whether the

third party’s derivative standing was consistent with governing law, the court had to assess

whether the fraudulent-transfer action was colorable. Judge Silverstein concluded that it was:

               In instances, such as this one, where a debtor's prepetition
               corporate management is alleged to have engaged in
               fraudulent transfers immediately prior to the bankruptcy
               filing, stripping the debtor of any funds that a chapter 7 trustee
               could use to make distributions to those creditors and/or to
               investigate management's actions, the intended system has
               broken down, and it is appropriate for the bankruptcy court to
               use its equitable powers and craft a flexible remedy.

Id. at *47 (emphasis added). Similarly, the Temporary Plan Injunction is appropriate as a flexible

remedy to protect creditors, and allows parties to ask the Court to modify it, if appropriate. Thus,

it is a temporary remedy that is narrowly tailored to its purpose – to prevent the Highlands from

using stolen property to do further damage to the Debtors and their creditors.

       5.      Because the Trustee is incorporating his prior briefing by reference, the

remainder of this closing summation is an outline directing the Court to the relevant portions of

the record that support confirmation of the Plan, demonstrate the Highlands’ witnesses’ lack of

credibility, and demonstrate the complete abdication of responsibilities by HCLOF’s Guernsey

directors. The Plan itself is fundamentally valid; two impaired classes of creditors voted to

accept the Plan, and only the Highlands (the entities bent on destroying Acis, stealing its

business, and leaving it unable to pay creditors) have objected.




CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                     Page 4 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                        Entered 12/31/18 16:09:33   Page 5 of 27



                                               CLOSING SUMMATION

I.          The Trustee Has Met His Burden of Showing that Each Applicable Element in
            Section 1123(a) (Mandatory Contents of a Plan) Is Satisfied.6

            A.       Section 1123(a)(1) – See Plan § 2.01; Transcript 12/11/18 (AM) at p. 80.

                     1.       Each class of claims or interests in the Plan contains only claims or
                              interests that are substantially similar to all other claims or interests
                              included in such class. Plan § 2.01; Transcript 12/11/18 (AM) at p. 78.

                     2.       The Plan’s classification of claims and interests, including the
                              classification of the Terry Partially Secured Claim and the claim of HCM,
                              was motivated by good business reasons and not by any intent to
                              gerrymander an impaired accepting class. Transcript 12/11/18 (AM) at p.
                              87; see also, Trustee Response, ¶¶ 133-142.

            B.       Section 1123(a)(2) (Plan specifies classes that are not impaired) – Uncontested.
                     See Plan § 2.02.

            C.       Section 1123(a)(3) (Plan specifies the treatment of impaired classes) –
                     Uncontested. See Plan §§ 4.02-4.05.

            D.       Section 1123(a)(4) (Plan provides for same treatment of claims or interests in a
                     particular class) – Uncontested. See Plan Art. IV.

            E.       Section 1123(a)(5) (Plan provides adequate means for implementation) – See
                     Plan Art. VI; Transcript 12/11/18 (AM) at p. 79; Transcript 12/12/18 (AM) at pp.
                     48-49; see also, discussion of feasibility of the Plan and the Temporary Plan
                     Injunction (defined below), infra.

            F.       Section 1123(a)(6) (relates to corporations) – Inapplicable. See Transcript
                     12/11/18 (AM) at pp. 79, 84.

            G.       Section 1123(a)(7) (Plan provisions are consistent with the interests of creditors,
                     equity security holders and public policy with respect to selection of officers and
                     directors under the Plan). See Transcript 12/11/18 (AM) at pp. 79-80; see also,
                     Trustee Response, ¶¶ 133-145; Trustee Brief, ¶ 37.

            H.       Section 1123(a)(8) and (c) (sections apply to individual debtors) – Inapplicable.
                     See Transcript 12/11/18 (AM) at pp. 79, 84.

II.         The Trustee Has Met His Burden of Showing that Each Applicable Element in
            Section 1129 (Requirements for Confirmation of a Plan) Is Satisfied.7

            A.       Section 1129(a)(1) (Plan complies with the applicable provisions of title 11) – See
                     above; see also, Transcript 12/11/18 (AM) at p. 80; Trustee Response, ¶¶ 105-


6   The section 1123 requirements are also addressed in the Trustee Brief at ¶¶ 22-51.
7
     The section 1129 factors are also discussed in the Trustee’s Brief at ¶¶ 52-90.



CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                           Page 5 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                     Entered 12/31/18 16:09:33              Page 6 of 27



                  111; Trustee Brief, ¶¶ 21-51.

         B.       Section 1129(a)(2) (the Trustee has complied with the applicable provisions of
                  title 11) – See Transcript 12/11/18 (AM) at p. 80; see also, Trustee Response, ¶¶
                  133-145; Trustee Brief, ¶¶ 52-55.

         C.       Section 1129(a)(3) (the Plan has been proposed in good faith) – See Transcript
                  12/11/18 (AM) at pp. 80-81; Trustee Response, ¶¶ 105-111; Trustee Brief, ¶¶ 56-
                  58.

         D.       Section 1129(a)(4) (payments to be made by the Trustee for services pursuant to
                  the Plan are subject to approval by the Court for reasonableness) –
                  Uncontested. See Plan § 3.01(e); Transcript 12/11/18 (AM) at p. 81.

         E.       Section 1129(a)(5) (the Trustee has disclosed the identity and affiliations of
                  individuals proposed to serve as officers or directors of the Debtors or
                  Reorganized Debtor after confirmation).

                  1.       Section 1129(a)(5)(A) -- See Disclosure Statement at pp. 15-16;
                           Transcript 12/11/18 (AM) at p. 81.

                  2.       Section 1129(a)(5)(B) – See Disclosure Statement at pp. 15-16;
                           Transcript 12/11/18 (AM) at p. 81.

                  3.       Terry is not a “non-statutory insider” of the Trustee. He has no special
                           relationship with the Trustee and did not even know him prior to the entry
                           of the order for relief. Transcript 8/28/18 (AM) at p. 61; Transcript
                           12/11/18 (AM) at pp. 85-86; Transcript 12/12/18 (AM) at p. 61.8

                  4.       See Trustee Brief, ¶¶ 61-62; Trustee Response, ¶¶ 112-122.

         F.       Section 1129(a)(6) (governmental regulatory commission rate changes) –
                  Inapplicable. See Plan at pp. 1-34; Transcript 12/11/18 (AM) at pp. 81-82.

         G.       Section 1129(a)(7) (impaired classes will receive more under the plan than in a
                  liquidation under chapter 7) – See Disclosure Statement Ex. 4; Transcript
                  12/11/18 (AM) at pp. 88-90; Transcript 12/12/18 at p. 49; see also, Trustee
                  Response, ¶¶ 123-126; Trustee Brief, ¶¶ 64-68.

         H.       Section 1129(a)(9):

                  1.       Section 1129(a)(9)(A) (payment of administrative expenses and gap
                           claims) – See Plan Art. III; Transcript 12/11/18 (AM) at pp. 82-84; see
                           also, additional discussion regarding the payment of allowed
                           administrative expenses, infra.




8The Trustee would note that although the Highlands have twice alleged that Terry is a “non-statutory insider” of the
Trustee, they have never put on a single shred of evidence to support this contention at either of the confirmation
hearings, despite having conducted extensive discovery on this topic.



CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                     Page 6 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18          Entered 12/31/18 16:09:33        Page 7 of 27



              2.      Section 1129(a)(9)(B) (payment of priority claims) – Uncontested. See
                      Plan Art. III; Transcript 12/11/18 (AM) at pp. 83-84.

              3.      Section 1129(a)(9)(C) (payment of priority tax claims) – Uncontested.
                      See Plan § 3.03; Transcript 12/11/18 (AM) at pp. 82-83.

              4.      Section 1129(a)(9)(D) (payment of secured tax claims) – Uncontested.
                      See Plan § 4.01; Transcript 12/11/18 (AM) at p. 84.

       I.     Section § 1129(a)(10) (acceptance by an impaired accepting class) – See Ballot
              Tabulation [Ex. 613]; Transcript 12/11/18 (AM) at p. 84, 88; Trustee Response,
              ¶¶ 127-145; see also, Transcript 8/28/18 (AM) at p. 61; Transcript 12/11/18 (AM)
              at pp. 85-86; Transcript 12/12/18 (AM) at p. 61 for evidence that Terry is not a
              non-statutory insider of the Trustee.

       J.     Section 1129(a)(11) (confirmation not likely to be followed by the liquidation or
              need for further reorganization of the Debtors). See Disclosure Statement Ex. 3;
              Transcript 12/11/18 (AM) at pp. 89-91; Transcript 12/12/18 (AM) at pp. 48-49;
              see also, discussion of feasibility, infra.

       K.     Section 1129(a)(12) (payment of U.S. Trustee fees) – Uncontested. See Plan §
              3.04; Transcript 12/11/18 (AM) at p. 84.

       L.     Section 1129(a)(13) (continuation of retiree benefits) – Inapplicable. See
              Transcript 12/11/18 (AM) at p. 84.

       M.     Sections 1129(a)(14) (domestic support obligations) and (15) (applies to
              individual debtors) – Inapplicable. See Transcript 12/11/18 (AM) at pp. 79, 84.

       N.     Section 1129(a)(16) (transfers of property by corporations) – Inapplicable. See
              Transcript 12/11/18 (AM) at pp. 79, 84-85.

       O.     Section 1129(b)(1) (Plan is fair and equitable and does not unfairly discriminate)
              – See Plan §§ 4.04, 4.05; Trustee Response, ¶¶ 143-145; Trustee Brief, ¶¶ 88-
              90.

       P.     Section 1129(b)(2) (absolute priority rule) – Uncontested. See Plan § 4.05 and
              pp. 1-34.

       Q.     Section 1129(c) (only one plan) – Uncontested. The Trustee requests that the
              Court take judicial notice of the fact that no other plan has been confirmed in this
              case.

       R.     Section 1129(d) (principal purpose of Plan is not the avoidance of taxes) –
              Uncontested. See Transcript 12/11/18 (AM) at p. 85.

       S.     Section 1129(e) (applies to small business cases) – Inapplicable. See Transcript
              12/11/18 (AM) at p. 85.




CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                   Page 7 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                      Entered 12/31/18 16:09:33               Page 8 of 27



 III.     The Trustee Can Pay All Allowed Administrative Claims on the Effective Date.

          A.       Phelan testified that at the time of the Confirmation Hearing, the Debtors’ Estate
                   had $7.484 million in cash. [Transcript 12/11/18 (PM) at p. 79].

          B.       Certain of the Trustee’s professionals filed interim fee applications, which the
                   Court has approved on an interim basis. [See Dkt. Nos. 796 (Winstead), 803
                   (Forshey Prostok), 805 (Terry section 503(b)(3) claim), and 806 (Miller Buckfire)].

          C.       The Court has allowed on an interim basis, and authorized and directed the
                   Trustee to pay, seventy-five percent (75%) of the fees and one hundred percent
                   (100%) of expenses requested, which were paid by the Trustee on or about
                   December 20, 2018 as follows:

Admin. Claimant                Interim Admin.                      Interim Admin.                 Outstanding Admin.
                               Expense Requested                   Expense Allowed/Paid           Expenses
Winstead P.C.                  $1,705,184.52                       $1,307,023.90                  $398,160.62
Forshey Prostok, LLP           $1,835,847.04                       $1,389,418.40                  $446,428.64
Miller Buckfire/Stifel         $577,751.88                         $497,751.88                    80,000.00
Josh Terry 503(b)(3) Claim     $567,209.42                         $430,837.42                    $136,372.00
                        Total: $4,685,992.86                       $3,625,031.60                  $1,060,961.26

          D.       After payment of these interim administrative expenses, the Estate has
                   approximately $3,858,968.40. Phelan also testified that the Estate will receive
                   over $2 million in portfolio management fees on February 1, 2019. [Transcript
                   12/11/18 (PM) at pp. 75, 80].

          E.       Additional administrative expense claims have been or will be asserted against
                   the Debtors’ Estate, including the Chapter 7 Trustee [Dkt. No. 783], the Chapter
                   7 Trustee’s counsel [Dkt. No. 784], the U.S. Trustee, the Trustee, the Trustee’s
                   professionals, the Trustee’s experts, Oaktree Capital Management, L.P., and
                   HCM [Dkt. No. 772]. However, none of these administrative expense claims
                   have yet been allowed (and many have not even been asserted yet). Further,
                   the Trustee opposes the administrative expense claim asserted by HCM and
                   asserts that any HCM claim will either be disallowed because HCM’s conduct
                   harmed rather than benefitted the Estate, offset by amounts owed by HCM to the
                   Estate, or equitably subordinated. [See Ex. 627, Trustee’s Counterclaim and
                   Claim Objection].9 But even assuming HCM’s administrative claim is someday
                   allowed in the entire amount ($3,554,224.29), the Estate currently has more than
                   sufficient cash to pay such claim and will indisputably have even more cash
                   generated by the operation of the Debtors’ profitable business over time.

          F.       Consistent with section 1129(a)(9)(A) of the Bankruptcy Code, Section 3.01(b) of
                   the Plan provides that each holder of an Allowed Administrative Expense shall
                   receive payment of such Allowed Administrative Expense in full and in cash on
                   “the later of the Effective Date or the tenth (10th) Business Day after such
                   Administrative Expense becomes an Allowed Administrative Expense, or (ii) such


 9 The Trustee will also be filing a separate objection to Highland’s request for payment of an administrative expense
 claim.



 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                     Page 8 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                     Entered 12/31/18 16:09:33               Page 9 of 27



                  other treatment as may be agreed to in writing by such Administrative Expense
                  Creditor and the Reorganized Debtor, or as otherwise ordered by the Bankruptcy
                  Court.” See Plan § 3.01(b).

         G.       The Estate has already paid the Administrative Expenses that have been
                  Allowed on an interim basis. There are currently no other Allowed Administrative
                  Expenses that will need to be paid on the Effective Date. In the unlikely event
                  any additional Administrative Expenses are Allowed between the time of the
                  Confirmation Hearing and the Effective Date, including HCM’s $3.5 million
                  administrative claims, such Allowed Administrative Expenses can be paid from
                  the Cash presently in the Estate and the additional $2 million that will be received
                  on February 1, 2018. In addition, Phelan testified that the Trustee’s legal
                  professionals have agreed to defer payment of any additional Allowed
                  Administrative Expenses that may be allowed prior to the Effective Date, if
                  necessary. [Transcript 12/11/18 at p. 66].

         H.       Any Administrative Claims that become Allowed after the Effective Date can be
                  paid by the Reorganized Debtor within ten (10) days of the date they are Allowed
                  by using either the Cash that will be transferred to the Reorganized Debtor under
                  section 6.01 of the Plan or from the cash flow to be generated by the
                  Reorganized Debtor. Phelan testified such cash flow will be approximately $2
                  million per quarter. [Transcript 12/11/18 (PM) at pp. 75, 80]. Terry also testified
                  that the Trustee’s legal professionals have agreed to defer payment of any
                  Administrative Expenses that may be Allowed post-confirmation as may be
                  necessary to ensure that the Reorganized Debtor has sufficient working capital to
                  operate the business. [Transcript 12/12/18 (AM) at p. 68; Transcript 12/18/18 at
                  p. 91].

IV.      The Plan Is Feasible.

         A.       The Highlands,10 who have been actively trying to destroy the Debtors, are
                  the only parties objecting to the Plan.

                  1.       Legitimate creditors voted in favor of the Plan [See Exs. 711-715 (Ballots)
                           and 613 (Tabulation)].

                  2.       The U.S. Trustee did not object to the Plan.




10
   Make no mistake, HCM, Neutra, Ltd., and HCLOF are all part of the Highland enterprise and ultimately controlled
by HCM and Dondero. The Highlands merely "select" the entity that is best positioned to make the argument the
Highlands would like to advocate. For example, Foley & Lardner, LLP is counsel for Neutra, Ltd. (current equity of
the Debtors) and HCM (an alleged creditor of the Debtors). Neutra, Ltd. has argued inexplicably and in direct
opposition to binding Fifth Circuit case law that this Court lacks jurisdiction to enter a confirmation order because
the orders for relief are on appeal. There is no conceivable reason why Neutra would want Acis to be out of
bankruptcy other than the Highlands' deviant goals — to systematically destroy Acis. Additionally, Ex. 654 makes
clear that Dondero approved the October 6, 2017 optional redemption notice for Acis CLO 2014-3. In fact, the
October 6, 2017 optional redemption notice was signed by Dondero. [Ex. 325]. It appears that the directors of
HCLOF did not sign a notice of optional redemption until after the entry of the orders for relief, when it was
convenient to create a fictitious distance between HCM and HCLOF.




CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                     Page 9 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18           Entered 12/31/18 16:09:33        Page 10 of 27



               3.      The Issuers, Co-Issuers and SEC did not object to the Plan.

               4.      Only the Highlands objected, but HCLOF is not a creditor and the Trustee
                       has objected to and seeks the disallowance of HCM’s claim. [See Ex.
                       627, Trustee’s Amended Answer, Counterclaims (including Claim
                       Objections) and Third-Party Claims (Adv. No. 18-03078, Dkt. No. 84)].

               5.      Although the Plan proposes to pay creditors in full, the Highlands’
                       opposition apparently stems from Mr. Dondero’s position that “Nobody’s
                       going to let a dime go out of the firm that we don’t have to pay ever
                       to – to Josh, period.” [See Ex. 101 from Involuntary Trial, Dondero
                       Depo. 6/28/17, at p. 262 (p. 66 of 108 in condensed version)].

        B.     Josh Terry is well-qualified to reorganize the Debtors.

               1.      Terry testified that Acis received numerous awards during his service as
                       the portfolio manager of the Acis CLOs. [Transcript 12/11/18 (PM) at pp.
                       162-163 and Ex. 752].

               2.      The arbitration panel found that Terry was terminated for doing the right
                       thing for investors and not agreeing to Dondero’s wrong-headed ideas.
                       [Transcript 12/11/18 (PM) at pp. 161-62].

               3.      Terry testified that his role with the Reorganized Debtor will be similar to
                       the role he very successfully performed for Acis. [Transcript 12/11/18
                       (PM) at pp. 172-73].

               4.      Terry testified that numerous market participants have expressed an
                       interest in working with the Reorganized Debtor if the Plan is confirmed.
                       [Transcript 12/12/18 (AM) at pp. 16-18].

               5.      Dondero testified that there is always an ability for a registered
                       investment advisor to resurrect its reputation and raise money from new
                       investors. [Ex. 624, Dondero Depo., at p. 109].

        C.     Brigade is qualified to serve as a sub-advisor to the Reorganized Acis.

               1.      Worman testified Brigade currently has $20 billion of total assets under
                       management, $5 billion of which consists of six U.S. CLOs, two U.S.
                       CDOs, and three European CLOs. [Transcript 12/11/18 (PM) at 84].

               2.      Worman testified Brigade has issued seventeen CLOs and has reset or
                       refinanced several of them. [Transcript 12/11/18 (PM) at p. 86]. HCM, by
                       contrast, has not done a reset. [Transcript 12/13/18 (AM) at p. 80].

               3.      Worman and Terry testified Brigade is willing to serve as sub-advisor to
                       the Reorganized Acis for fifteen basis points. [Transcript 12/11/18 (PM)
                       at p. 89; Transcript 12/12/18 (AM) at p. 62].

               4.      Terry testified that the fact that a few failed trades were made by Brigade
                       does not make them unfit to serve as sub-advisor to Reorganized Acis.



 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                   Page 10 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18          Entered 12/31/18 16:09:33        Page 11 of 27



                       Trades out of compliance with the applicable CLO tests occasionally
                       happen, and Brigade has handled them appropriately. [Transcript
                       12/11/18 (PM) at 182-83; Transcript 12/18/18 at pp. 72-73]. In fact, at
                       least ten (10) failed trades occurred while HCM was acting as sub-
                       advisor. [See Exs. 727, 728; Transcript 12/11/18 (PM) at pp. 71-74, 182-
                       83].

               5.      Worman testified that HCM, while acting as sub-advisor, allowed
                       approximately $380 million in cash to build up in the Acis CLOs and that
                       Brigade has reduced that cash balance by $280 million to approximately
                       $100 million. [Transcript 12/11/18 (PM) at p. 100].

               6.      Worman also testified that Brigade has purchased approximately $300
                       million in loans for the Acis CLOs. [Transcript 12/11/18 (PM) at pp. 70,
                       94].

               7.      Phelan and Terry testified that the build-up of cash in the Acis CLOs while
                       HCM was sub-advisor, rather than the loans acquired by Brigade, left the
                       Acis CLOs without sufficient interest income to make a distribution to the
                       equity holders. [Transcript 12/11/18 (AM) at pp. 67-69; Transcript
                       Transcript 12/11/18 (PM) at pp. 70-71; 12/12/18 (AM) at pp. 34-37].

               8.      Covitz’s testimony was not credible that there were few conforming loans
                       available to be purchased for the Acis CLOs between the entry of the
                       Order for Relief on April 13, 2018 and August 2, 2018, when HCM was
                       terminated as sub-advisor. [Transcript 12/13/18 (AM) at pp. 12-13].

                       a)     Terry testified that there were $85 million in purchases in the Acis
                              CLOs in the hours leading up to the entry of the orders for relief,
                              but virtually no purchases of loans in the CLOs afterwards – only
                              sales. [Transcript 12/12/18 (AM) at pp. 18-19, 28-31; Transcript
                              12/18/18 at pp. 87-89; see also, Terry Demonstrative].

                       b)     Terry testified that there was $310 billion of performing loans rated
                              above CCC in the S&P loan index in May of 2018 available for
                              purchase in CLO-6 that would have satisfied the weighted
                              average life test. [Transcript 12/18/18 at p. 87].

                       c)     Terry also testified that HCM purchased loans for CLO-7 that
                              would have satisfied the weighted average life constraints in CLO-
                              4, CLO-5, and CLO-6. [Transcript 12/18/18 at pp. 87-88].

                       d)     Terry testified that, although there was no change in market
                              conditions, HCM essentially stopped buying collateral for the Acis
                              CLOs after the entry of the Orders for Relief. [Transcript 12/18/18
                              at p. 88-89].

               9.      Covitz’s testimony was not credible that Brigade should have used
                       accumulated cash to pay down the AAA notes rather than invest in new
                       loans. [Transcript 12/13/18 (AM) pp. 13-16].




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                 Page 11 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18          Entered 12/31/18 16:09:33        Page 12 of 27



                       a)     Phelan and Terry both testified that allowing cash to build in the
                              Acis CLOs reduced the interest income generated by the CLOs
                              and caused the Acis CLOs to be unable to make a distribution to
                              equity. [Transcript 12/11/18 (AM) at p. 67; Transcript 12/11/18
                              (PM) at pp. 70-71; Transcript, 12/12/18 (PM) at pp. 35-36].

                       b)     Terry likewise testified that it did not make sense to pay down the
                              cheapest cost of capital in the CLOs and that doing so reduces
                              the ability of the CLOs to make a distribution to the equity holders.
                              [Transcript 12/18/18 at pp. 72-73].

                       c)     Covitz’s testimony was also contrary to Dondero’s testimony
                              during the involuntary trial that the portfolio manager’s duties are
                              “keeping the cash balances spent in the CLOs….” [Ex. 25,
                              Transcript 3/23/18 at p. 117].

        D.     The Reorganized Acis and Brigade can perform a consensual reset of the
               Acis CLOs if requested by HCLOF or a successor holder of the
               Subordinated Notes.

               1.      The Plan only contemplates a consensual reset. [See Plan § 6.08].

               2.      Worman and Terry both testified that they believed the Reorganized Acis
                       and Brigade could perform a consensual reset of the Acis CLOs.
                       [Transcript 12/11/18 (PM) at pp. 86-90, 176-178; Transcript 12/12/18
                       (AM) at pp. 16-18].

               3.      Terry testified that other asset managers have been able to issue or reset
                       CLOs after a bankruptcy proceeding. [Transcript 12/11/18 (PM) at pp.
                       179-180].

               4.      Terry also testified that he wants to come to a resolution with HCLOF and
                       reset the Acis CLOs. [Transcript 12/18/18 at p. 74].

        E.     The HCLOF Offering Memorandum does not preclude a reset of the Acis
               CLOs by the Reorganized Acis under the Plan.

               1.      The Offering Memorandum between HCLOF and Harbourvest, dated
                       November 15, 2017, provides that there may be a change in
                       circumstances following the date of the Offering Memorandum and that
                       any forward-looking statements in the Offering Memorandum involve risks
                       and uncertainties “because they relate to events and depend on
                       circumstances that may or may not occur in the future.” [See Ex. 90,
                       HCLOF Offering Memorandum, at pp. 4-5].

               2.      Bestwick testified that the Offering Memorandum does not require
                       HCLOF to invest only in HCM-managed funds [See Ex. 719, Bestwick
                       Depo., at pp. 109. 118-121]. and instead expressly provides that HCLOF
                       will invest in “CLOs managed by other asset managers.” [See Ex. 90,
                       HCLOF Offering Memorandum, at p. 12].




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                  Page 12 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                      Entered 12/31/18 16:09:33              Page 13 of 27



                   3.       Phelan testified that HCLOF and Harbourvest can agree to change the
                            Offering Memorandum, which was put in place between HCLOF and
                            Harbourvest as part of the Highlands’ scheme to steal Acis LP’s business.
                            [Transcript 12/11/18 (AM) at pp. 74-76; Transcript 12/11/18 (PM) at p.
                            19].

                   4.       McGuffin testified that the HCLOF directors’ fiduciary duties require them
                            to act independently and objectively in the best interests of HCLOF, and
                            also require them to consider a change in circumstances. [Transcript
                            12/13/18 (PM) at pp. 142-145].

                   5.       HCLOF’s counsel, HCLOF’s director, and Harbourvest have all testified
                            that they would consider doing a reset with Acis in the event the Plan is
                            confirmed. [See Ex. 602, p. 12 of 70 (statement by HCLOF Counsel), Ex.
                            719 at pp. 166-167 (Heather Bestwick); Ex. 745, p. 72 (Investor
                            representative)].

          F.       Terry testified that a reset of the Acis CLOs can occur after the expiration
                   of the reinvestment periods of the Acis CLOs. [Transcript 12/18/18 at pp. 82-
                   83].

          G.       The Plan is feasible regardless of whether a reset of the Acis CLOs is
                   requested by HCLOF. Phelan and Terry both testified that the Reorganized
                   Debtor will have cash flow from multiple potential sources – including the
                   revenues from the PMAs with the Acis CLOs, potential new business developed
                   by the Reorganized Acis, and the outcome of any potential litigation claims.
                   [Transcript 12/11/18 (AM) at pp. 72, 88-90; Transcript 12/12/18 (AM) at p. 53].

 V.       The Portion of the Plan Injunction Temporarily Enjoining the Liquidation of the
          Acis CLOs and Related Actions (the “Temporary Plan Injunction”) Is Necessary
          and Appropriate.11

          A.       The Trustee Has Asserted Numerous Avoidance Claims12 against the
                   Highlands, Including Claims to Recover Acis LP’s Rights under the ALF
                   PMA. [See Ex. 627, Trustee’s Counterclaims and Claim Objection].

                   1.       On July 10, 2018, to maintain the status quo pending adjudication of the
                            Trustee’s avoidance claims against the Highlands, the Court granted the




 11
   The other portion of the Plan Injunction is a general plan injunction prohibiting action against the Debtors,
 Reorganized Debtor and the Estate Assets based on acts occurring before the Effective Date, which is permanent
 and does not expire upon the occurrence of any event that causes the Temporary Plan Injunction to expire.

 12
    The transfers at issue in Ex. 627, Trustee’s Counterclaims and Claim Objection assert some of the avoidance
 claims. Additional transfers (and therefore additional potential avoidance claims) were the subject of the trial on
 the involuntary petitions and, subsequently, one of the bases for which this Court entered the Orders for Relief.
 Counsel for the Trustee used a PowerPoint during opening statement that demonstrated additional fraudulent
 transfers. The exhibits underlying this PowerPoint are Exs. 2, 7, 209, 216-221, 225-229, 237, 260, 667, 670, 674,
 675, 677, 678, 681, 682, 687, and 688.




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                     Page 13 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                    Entered 12/31/18 16:09:33              Page 14 of 27



                           Preliminary Injunction, enjoining the Highlands and affiliates from, among
                           other things, taking actions to liquidate the CLOs. [See Ex. 204].

                  2.       The Preliminary Injunction expires upon confirmation of a plan.

                  3.       The Plan seeks to continue—through the Temporary Plan Injunction—the
                           same relief granted by the Court in the Preliminary Injunction. As argued
                           in the Trustee’s prior briefing, that relief is appropriate as part of
                           confirmation of the Plan, and there is ample evidence in the record to
                           support it.

         B.       The Court Has Made Prior Rulings Supporting the Preliminary Injunction,
                  Which Apply Equally to the Temporary Plan Injunction.

                  1.       In numerous prior decisions, this Court has ruled that the Trustee is
                           entitled to the same injunctive relief in the Temporary Plan Injunction
                           pending resolution of avoidance claims against the Highlands.

                  2.       The Trustee asks the Court to take notice of its prior findings, conclusions
                           and orders in the following documents:

                           a)       Findings of Fact and Conclusions of Law in Support of Orders for
                                    Relief [Ex. 243 at pp. 16-23 (regarding asset transfers), pp. 23-26
                                    (regarding the motivations for the transfers), and p. 49 (regarding
                                    considerable evidence of fraudulent transfers)].

                           b)       Sua sponte TRO [Ex. 256] enjoining the Highlands from
                                    effectuating an optional redemption or liquidating the Acis CLOs.

                           c)       Ex parte TRO [Ex. 257] enjoining the Highlands from effectuating
                                    an optional redemption or liquidating the Acis CLOs.

                           d)       Preliminary Injunction [Ex. 204], which contains extensive findings
                                    and conclusions regarding the injunction factors and the transfers
                                    the Trustee seeks to avoid.

                           e)       Ruling denying confirmation of the Trustee’s prior plan [Ex. 623].
                                    Specifically, the Trustee directs the Court to the Miscellaneous
                                    Rulings at the end of the document.

         C.       Additional Evidence of Substantial Likelihood of Success on the Merits.

                  1.       The record contains evidence of both intentional and constructive
                           fraudulent transfers of the ALF PMA and other assets.

                  2.       The record contains evidence of the “badges of fraud”13 used to analyze
                           intentional fraudulent transfers related to the ALF PMA and other assets.



 13
   Wiggains v. Reed (In re Wiggains), Nos. 13-33757-SGJ-7 & 14-03064, 2015 Bankr. LEXIS 1121, *67-68 (Bankr.
 N.D. Tex. April 6, 2015) (the "Fifth Circuit has identified the following "badges of fraud" for purposes of actual



 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                  Page 14 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                      Entered 12/31/18 16:09:33              Page 15 of 27



                   3.       Property of Acis LP was transferred prepetition. Badge of Fraud: the
                            financial condition of the debtor before and after the transaction and
                            general chronology of events and transactions in inquiry.

                            a)       Terry testified about the transfers of the Debtors’ assets and his
                                     arbitration award. [Ex. 22, Transcript 2/6/18 at pp. 82-109, 130,
                                     202-244, and the exhibits discussed therein].

                            b)       Terry testified in detail about what Acis LP owned as of October
                                     20, 2017 and the various transfers made of the Debtors’ assets.
                                     [Ex. 201, Transcript 3/21/18 at pp. 110-133, and the exhibits
                                     discussed therein].

                            c)       Terry testified that he was with Acis LP since its inception in 2011
                                     through his termination in 2016 and as to his familiarity with the
                                     Acis and Highlands operations and structure. [Ex. 201, Transcript
                                     3/21/18 at pp. 186-191].

                            d)       Leventon admitted that the transfers took place near the time of
                                     Terry’s award. [Ex. 24, Transcript 3/22/18 at pp. 71-75].

                            e)       Leventon admitted that Acis sold its shares back to ALF. [Ex. 24,
                                     Transcript 3/22/18 at pp. 204-205].

                            f)       Phelan testified about the transfers of Acis LP assets (including
                                     the ALF PMA and the note), the increase in fees charged by HCM
                                     to Acis, and the Trustee’s counterclaim for those transfers and
                                     actions. [Transcript 12/11/18 (AM) at pp. 52-56; see also,
                                     Transcript 8/27/18 (AM) at p. 52].

                            g)       Greenspan testified that the termination of a contract can
                                     constitute a transfer. [Transcript 12/12/18 (PM) at pp. 92-96].14




 fraudulent transfer under the Bankruptcy Code: 1) the lack or inadequacy of consideration; 2) the close familial or
 friendship relationship between the parties; 3) the retention of the possession, benefit or use of the subject
 property; 4) the financial condition of the debtor before and after the transaction; 5) financial difficulties or
 pendency or threat of suits by creditors after the incurring of debt; 6) general chronology of the events and
 transactions in inquiry." "Actual intent … may be inferred from the actions of the debtor and may be proven by
 circumstantial evidence." In re Chastant, 873 F.2d 89, 91 (5th Cir. 1989). Courts may deduce fraudulent intent
 from all the facts and circumstances of a case. First Tex. Sav. Ass'n v. Reed (In re Reed), 700 F.2d 986, 991
 (5th Cir. 1983).

 14
   Indeed, the Highlands’ position that the termination of the ALF PMA was not a transfer is inconsistent with the
 position taken by their expert in Greenspan v. Orrick, Harrington & Sutcliffe LLP (In re Brobeck, Phleger & Harrison
 LLP), 408 B.R. 318 (Bankr. N.D. Cal. 2009), in which Greenspan argued (and the Court held) that a contractual
 waiver of rights to income from certain “unfinished business” was a transfer of property for fraudulent-transfer
 purposes, and that, as a matter of law, the debtor did not receive “reasonably equivalent value” for the waiver
 because the debtor received nothing. Id. at 338 and 346.




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                     Page 15 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                      Entered 12/31/18 16:09:33               Page 16 of 27



                            h)       Greenspan admitted that the definition of a transfer in the
                                     Bankruptcy Code does not include a value component. [Transcript
                                     12/12/18 (PM) at pp. 97-98].

                            i)       The definition of “transfer” under the Texas Uniform Fraudulent
                                     Transfer Act (“TUFTA”) also does not include a value component.
                                     Tex. Bus. & Comm. Code § 24.002(12).

                            j)       Section 548(a)(1)(A) of the Bankruptcy Code only requires that a
                                     transfer be made with actual intent to hinder, delay or defraud
                                     creditors. In the context of an intentionally fraudulent transfer
                                     claim, questions of value are immaterial. 11 U.S.C. §
                                     548(a)(1)(A); see also, Trustee’s Response at ¶ 83 and fn. 62.

                   4.       The prepetition transfers were made to deprive Acis LP of value and with
                            actual intent to hinder, delay or defraud the Debtors’ creditors. The
                            Highlands’ only purported business justification for the prepetition
                            transfers (i.e. that Harbourvest demanded it) turned out to be a lie. The
                            evidence shows that the transfers were part of an intentional scheme to
                            keep assets away from Terry as a creditor.

                            a)       Terry testified about the transfers of the Debtors’ assets and his
                                     arbitration award. [Ex. 22, Transcript 2/6/18 at pp. 82-109, 130,
                                     202-244, and the exhibits discussed therein].

                            b)       Terry testified in detail about what Acis LP owned as of October
                                     20, 2017 and the various transfers made of the Debtors’ assets.
                                     [Ex. 201, Transcript 3/21/18 at pp. 110-133, and the exhibits
                                     discussed therein].

                            c)       Ellington testified that Harbourvest said it had no interest in doing
                                     business with Acis because the Acis brand was purportedly toxic
                                     and, consequently, nothing associated with Acis could be
                                     managed or marketed as a CLO. [Ex. 23, Transcript 2/7/18 at pp.
                                     55-58].

                            d)       Ellington testified that Harbourvest demanded that the ALF PMA
                                     be transferred. [Ex. 23, Transcript 2/7/18 at pp. 203-204].

                            e)       Ellington also testified that, because Harbourvest would be putting
                                     in additional capital in connection with any reset CLOs, it had the
                                     ability to “start calling the shots” and dictate the terms of any reset
                                     transactions. [Ex. 23, Transcript 2/7/18 at p. 226].15

                            f)       Okada testified that a reset transaction could not be performed by
                                     Acis because the market would not accept Acis as a portfolio




 15
   As this Court is aware, risk retention compliance is no longer in effect for CLOs in the United States due to the
 D.C. Circuit's decisions, Loan Syndications & Trading Ass'n v. SEC, 882 F.3d 220 (D.C. Cir. 2018).



 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                     Page 16 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18          Entered 12/31/18 16:09:33          Page 17 of 27



                              manager and Acis was no longer risk-retention compliant. [Ex/ 25,
                              Transcript 3/23/18 at p. 53].

                       g)     Dondero testified that the “Boston investor” deal was contingent
                              on getting away from Acis and getting a new collateral manager.
                              [Ex. 25, Transcript 3/23/18 at p 143-144].

                       h)     Although representatives of the Highlands said that Harbourvest’s
                              demands were the reason for the transfer of the ALF PMA,
                              Harbourvest’s representative testified that this was untrue and that
                              these alleged demands were never made by Harbourvest. [See
                              Ex. 720 and excerpts read in to the trial record on 12/11/18 (PM)
                              at pp. 149-157]. In fact, Harbourvest was a passive, minority
                              investor in HCLOF with no ability to influence or control any of the
                              actual investment decisions. [Ex. 720, Depo. of Harbourvest Rep.
                              at pp. 32-33].

                       i)     Greenspan testified that he did not consider whether the ALF PMA
                              transfer was an actual fraudulent transfer, but only considered
                              whether the transfer was constructively fraudulent. [Transcript
                              12/12/18 (PM) at pp. 116- 117 and 161].

                       j)     Covitz repeatedly testified that the justification for the Highlands’
                              fraudulent transfer scheme was that Acis “was a shell” and not
                              capable of being risk retention compliant. [Transcript 12/13/18
                              (AM) at pp. 55-57 and 58]. However, Covitz also testified that in
                              October 2017, prior to the Terry arbitration award, there was a
                              structure in place that would comply with risk retention.
                              [Transcript 12/13/18 (AM) at pp. 77-78].

                       k)     Covitz could not distinguish why the “shell” status of Acis was
                              distinguishable from the “shell” status of other Highland-related
                              entities that were the recipients of various fraudulent transfers.
                              [Transcript 12/13/18 (AM) at p. 78; Transcript 12/18/18 at pp. 59-
                              63].

                       l)     Covitz also subsequently admitted that Harbourvest did not
                              request that Acis end its involvement with ALF/HCLOF through
                              the ALF PMA fraudulent transfer or request that ALF change its
                              name to HCLOF. [Transcript 12/13/18 (AM) at p. 103]. Covitz’s
                              testimony contradicts the testimony provided by Scott Ellington,
                              General Counsel [see Ex. 23, Transcript 2/7/18 at pp. 177:178]
                              and Dondero [see Ex. 25, Transcript 3/23/28 at pp. 143-44].

                       m)     Once the “Investor made us do it” story had been proven false, the
                              Highlands recalled Covitz, who then testified that the business had
                              to be transferred because Acis allegedly did not have sufficient
                              assets to meet risk retention requirements or perform the resets.
                              [Transcript 12/18/18 at pp. 33-34, 40-41].




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                   Page 17 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                    Entered 12/31/18 16:09:33              Page 18 of 27



                           n)       However, Terry previously testified that the fact Acis was not risk
                                    retention compliant was the result of the fraudulent transfer of Acis
                                    LP’s interest in the risk retention structure. [Ex. 201, 3/21/18 at
                                    pp. 111-113, 119-121].

                           o)       Terry also testified that Acis had sufficient assets to satisfy risk
                                    retention requirements and perform a reset before the fraudulent
                                    transfer of Acis LP’s assets and/or that Acis LP could have
                                    obtained a revolving line of credit. [Transcript 12/18/18 at pp. 98-
                                    99, 102-103].

                           p)       Additionally, the discovery the Trustee obtained from
                                    BVK/Universal demonstrates that this intentional fraudulent
                                    transfer scheme continued after the involuntary petitions were
                                    filed, including HCM’s efforts to transfer the BVK/Universal
                                    business from Acis to HCM. Indeed, it is clear that Highland
                                    aggressively "encouraged" BVK/Universal to seek stay relief from
                                    this Court to terminate Acis. [Exs. 631-644, and 646].

                  5.       The transfers deprived the Debtors of valuable assets. The Highlands
                           argue the ALF PMA has no economic value because the ALF PMA
                           provides that ALF retains “control.” That argument is belied by Texas law,
                           including but not limited that specific contractual provisions control over
                           general ones,16 the Highlands’ actions, including transferring the ALF
                           PMA, lying about why it was transferred, and failing to return it or to even
                           offer to return it to Acis. The evidence shows that ALF PMA has value.

                           a)       Alpern testified that the portfolio manager (under the ALF PMA)
                                    makes decisions regarding the underlying financial instruments
                                    including seeking optional redemption and negotiating reset.
                                    Alpern also testified about the importance of the portfolio manager
                                    having control of the sub notes in the CLO industry to ensure an
                                    “evergreen fee stream.” [Ex. 404, Transcript 8/23/18 (AM) at pp.
                                    65-67, 81-93 and Transcript 8/23/18 (PM) at pp. 34-35, 38-40, 46,
                                    and 49].

                           b)       Terry also testified that the portfolio manager (not the equity
                                    interest holders) has the right to control the terms of the liquidation
                                    of collateral in an optional redemption under the terms of the
                                    indentures. [Transcript 12/18/18 at pp. 77-78].

                           c)       Phelan testified that the ALF PMA allowed Acis control of an
                                    optional redemption. [Ex. 405, Transcript 8/27/18 (AM) at p. 53].




 16
     See Trustee Response, at ¶ 66; State Prop. Dallas v. Paris Sav., 1994 U.S. App. LEXIS 41139, *17 (5th Cir. 1994)
 (“It goes without saying, under longstanding rules of contract construction, a more specific provision controls a
 general provision.”).




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                  Page 18 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18          Entered 12/31/18 16:09:33        Page 19 of 27



                       d)     Klein testified about the value of the ALF PMA and the negative
                              impact of its transfer on Acis LP. [Ex. 405, Transcript 8/27/18 (PM)
                              at pp. 143-144, 147-159 and 205-207].

                       e)     Terry testified about the control rights Acis LP had under the ALF
                              PMA. [Ex. 405, Transcript 8/27/18 (AM) at pp. 63-75].

                       f)     Castro testified that control has value. [Ex, 405, Transcript 8/27/18
                              (PM) at p. 36].

                       g)     Castro also testified that the “actual humans” who would make the
                              decision for HCLOF as to whether to request an optional
                              redemption of the Acis CLOs were Dondero (75% owner of HCM),
                              Okada (25% owner of HCM) and Covitz (acting for Highland
                              HCF), and not the Guernsey directors. [Ex. 406, Transcript
                              8/28/18 (PM) at pp. 61-63].

                       h)     Alpern also testified that, before the Terry arbitration award, Acis
                              LP, as the portfolio manager of ALF, rather than the Guernsey
                              directors, issued the notices of optional redemption for ALF. [Ex.
                              404, Transcript 8/23/18 (AM) at pp. 85-89 and Exs. 323-325
                              (Notices of Optional Redemption signed by Acis LP as portfolio
                              manager of HCLOF)].

                       i)     Although Covtiz alleged that the determination regarding whether
                              to issue a notice of optional redemption was collaborative, the
                              evidence is clear that Covitz needed Dondero’s consent, rather
                              than the consent of the Guernsey directors, to send out a notice of
                              optional redemption. [See Ex. 654 and Transcript 12/13/18 at pp.
                              86-89].

                       j)     The testimony of Scott and Bestwick, the Guernsey directors of
                              HCLOF, made it abundantly clear that, notwithstanding their
                              fiduciary duty to act independently and in the best interests of
                              HCLOF, they have wholly abdicated their duties to HCLOF.
                              Instead, they have at best adopted a “head in the sand” approach,
                              and at worst are complicit in the Highlands’ scheme. Scott and
                              Bestwick testified that they delegated both the portfolio
                              management function and virtually all decisions of any
                              consequence relating to HCLOF to the Highlands. For example,

                              (1)    HCM retained the Bell Nunnally firm to act for HCLOF in the
                                     involuntary proceeding without the knowledge or consent of
                                     the HCLOF directors. [Ex. 721, Scott Depo., pp. 93-94,
                                     277].

                              (2)    HCM recommended HCLOF retain the Gardere firm. [Ex.
                                     721, Scott Depo. at pp. 91-92].




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                  Page 19 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18         Entered 12/31/18 16:09:33        Page 20 of 27



                              (3)    The Highlands recommended HCLOF retain the King &
                                     Spalding firm, and HCLOF did not consider any other firms.
                                     [Ex. 719, Bestwick Depo. at pp. 32-22].

                              (4)    An HCM employee attends HCLOF’s board meetings, even
                                     though more than portfolio management issues are
                                     discussed. [Ex. 719, Bestwick Depo. at p. 45].

                              (5)    The Guernsey directors never disagreed with each other or
                                     HCM. [Ex. 719, Bestwick Depo. at pp. 48-49; Ex. 721, Scott
                                     Depo. at pp. 102-103].

                              (6)    Scott admitted that the portfolio manager formulates the
                                     investment decisions for HCLOF and the role of the
                                     Guernsey directors was merely to “police” HCLOF’s service
                                     providers, not to second-guess them. [Ex. 721, Scott Depo.
                                     at p. 105-06].

                              (7)    Neither of the Guernsey directors has ever spoken to the
                                     49% Investor in HCLOF or the representative of the DAF
                                     (the other 49% investor in HCLOF); rather, they have only
                                     spoken to HCM. [Ex. 719, Bestwick Depo. at pp. 118, 188-
                                     90].

                              (8)    HCM did not tell the Guernsey directors, nor did they know,
                                     about the Terry arbitration award (Oct. 2017), the Terry
                                     judgment (Dec. 2017), or the involuntary bankruptcy
                                     proceeding (Jan. 2018) until after the entry of the orders for
                                     relief in mid-April 2018. [Ex. 719, Bestwick Depo. at pp.
                                     130-31, 133-137, Ex. 721 Scott Depo. at pp. 134-35].

                              (9)    The Guernsey directors were not aware of Terry’s arbitration
                                     award at the time of the transfer of the ALF PMA, the name
                                     change to HCLOF, or the ALF share transfer. [Ex. 719,
                                     Bestwick Depo. at pp. 191-96].

                              (10)   HCM told the Guernsey directors that the replacement of
                                     Acis was a condition precedent to the investment in HCLOF
                                     by Harbourvest. [Ex. 719, Bestwick Depo. at pp. 58-60; Ex.
                                     721, Scott Depo. at pp. 254-55].

                              (11)   The Guernsey directors conducted no due diligence on
                                     Highland HCF as the replacement portfolio manager, and
                                     Bestwick did not know that the entity had been formed as a
                                     Cayman entity on the same day the ALF PMA was
                                     transferred. [Ex. 719, Bestwick Depo. at pp. 200-201].

                              (12)   Terry was sued in Guernsey during the prior confirmation
                                     hearing for alleged actions solely taken in this bankruptcy
                                     proceeding. Bestwick testified that the idea to file suit
                                     against Terry in Guernsey did not come from either HCLOF



 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                 Page 20 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18         Entered 12/31/18 16:09:33        Page 21 of 27



                                     director and, although Scott testified that he purportedly
                                     authorized the suit to be filed, he was not aware of any
                                     purportedly confidential information allegedly improperly
                                     disclosed by Terry. [Ex. 719, Bestwick Depo. at pp. 189-90,
                                     213-14; Ex. 721, Scott Depo. at pp. 158, 165-66].

                              (13)   Scott testified that J.P. Sevilla (in-house counsel for HCM)
                                     would have more information than Scott about the facts
                                     underlying the suit filed by HCLOF against Terry in
                                     Guernsey [Ex. 721, Scott Depo. at p. 165].

                              (14)    Despite the lack of information provided to the directors and
                                     the alleged losses to HCLOF stemming from the bankruptcy
                                     proceeding, the Guernsey directors remain happy and
                                     satisfied with HCM. [Ex. 719, Bestwick Depo. at pp. 133-
                                     36].

                              (15)   Bestwick refers to HCM as HCLOF’s advisor and does not
                                     know if HCF Advisor has any interests that are different from
                                     HCM’s interests. [Ex. 719, Bestwick Depo. at pp. 152, 155-
                                     56].

                              (16)   Scott was unaware that HCLOF had sued the Trustee, and
                                     thought only the Trustee had sued HCLOF. [Ex. 721, Scott
                                     Depo. at pp. 282-83].

                              (17)   HCM approved the additional hourly compensation for the
                                     Guernsey directors for time incurred relating to the
                                     bankruptcy proceeding. [Ex. 719, Bestwick Depo. at pp.
                                     197-99].

                       k)     Klein testified that the termination of the ALF PMA resulted in a
                              transfer of valuable rights to manage the CLOs and to earn
                              management fees doing so. [Transcript 12/12/18 (PM) at pp. 9-
                              13].

                       l)     The evidence demonstrates that the Guernsey directors have
                              either completely delegated the right to exercise all incidents of
                              ownership relating to the subordinated notes to the portfolio
                              manager (including the right to vote the instruments and call for an
                              optional redemption) and/or breached their fiduciary duties to
                              HCLOF under Guernsey law. However, the nature and extent of
                              the rights available to Acis under the ALF PMA once the ALF PMA
                              transfer is avoided need not be determined at confirmation.
                              Instead, the Trustee has demonstrated a likelihood of success on
                              the merits of his avoidance claims and the nature and extent of
                              the rights ultimately recovered by Acis will either be determined at
                              the time of the fraudulent transfer action or, as HCLOF’s own
                              Guernsey expert conceded, in a binding arbitration in Dallas,
                              Texas under the terms of the ALF PMA. [Transcript 12/13/18 at
                              pp. 116, 118-19, 122, 124 (Corfield); see also, p. 140 (McGuffin)].


 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                 Page 21 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18          Entered 12/31/18 16:09:33       Page 22 of 27



               6.      Acis received no value in exchange for the transfers, therefore, they
                       received less that reasonably equivalent value.

                       a)     Phelan testified that the ALF PMA was cancelled, and the rights
                              thereunder were transferred to Highland HCF. [Transcript
                              12/11/18 (AM) at p. 54].

                       b)     Klein testified that the ALF PMA rights were transferred to HCF
                              Advisor for zero value. [Ex. 405, Transcript 8/27/18 (PM) at 154].

                       c)     Greenspan also admitted that no value was given for the ALF
                              PMA rights. [Transcript 12/12/18 (pm) at p. 71].

                       d)     Klein also testified that Acis LP received less than reasonably
                              equivalent value in exchange for the rights it held under the ALF
                              PMA. [Transcript 12/12/18 (PM) p. 52].

               7.      Insolvency.

                       a)     The Klaus Declaration says that Acis LP’s management
                              agreements with each of the CLOs were cash flow negative,
                              meaning that Acis LP is required to pay more cash than it
                              receives. [See Ex. 619].

                       b)     Ellington testified that Acis was cash flow negative. [Ex. 23,
                              Transcript 2/7/18 at pp. 78-79 and 167].

                       c)     Klein testified that the Debtors were insolvent at the time of the
                              prepetition transfers. [Ex. 405, Transcript 8/27/18 (PM) at pp. 152-
                              159].

                       d)     Even though he disagreed with Klein’s conclusion of insolvency,
                              Greenspan did not undertake to evaluate or opine about whether
                              Acis LP was solvent at any time. [Transcript 12/12/18 (PM) at pp.
                              115-116]. Greenspan also testified about the important information
                              he was not given for his analysis, all of which would be pertinent
                              to whether Acis LP was solvent or insolvent, including prior rulings
                              and admissions by Klos and Ellington that Acis was balance sheet
                              insolvent and cash flow negative. [Transcript 12/12/18 (PM) at pp.
                              118-150].

               8.      It is undisputed that prior to the appointment of the Chapter 11 Trustee,
                       Acis and Highland were affiliated and had a close relationship. [Exs. 17,
                       18, 22-27, 251, 619 & 649].

        D.     Evidence of Irreparable Harm to the Debtors Absent the Temporary Plan
               Injunction.

               1.      Scott testified that, absent the Temporary Plan Injunction, HCLOF would
                       call for an optional redemption and seek to redeem the Acis CLOs. [Ex.
                       721, Scott Depo. at pp. 204].



 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                 Page 22 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18           Entered 12/31/18 16:09:33        Page 23 of 27



               2.      Bestwick’s testimony also implied that, when the injunction expires,
                       HCLOF would redeem the Acis CLOs so that they could once again be
                       managed by HCM. [Ex. 719, Bestwick Depo. at p. 112].

               3.      Ellington testified that an optional redemption would have resulted in
                       liquidation of the CLOs and that would, in turn, result in termination of the
                       manager (Acis LP) because there would be nothing left to manage. [Ex.
                       23, Transcript 2/7/18 at pp.81-85].

               4.      Phelan testified that if the CLOs are liquidated, there is nothing for Acis
                       LP to manage. [Ex. 405, Transcript 8/27/18 (AM) at p. 40].

               5.      Courts favor a return of the property in avoidance actions. See Response
                       Brief, ¶ 93. Here, liquidating the CLOs would deprive Acis of its preferred
                       remedy, i.e., the return of its rights under the ALF PMA, and deprive it of
                       the opportunity to be returned to the financial position it enjoyed prior to
                       the fraudulent transfers.

               6.      Phelan testified about the Highlands’ continued efforts to disrupt and steal
                       the Debtors’ business. [Transcript 12/11/18 (AM) at pp. 61-62, 64-68 and
                       Ex. 636].

               7.      Phelan testified that the Temporary Plan Injunction is very important
                       because it protects the revenues under the PMAs, which is a source of
                       potential recovery to creditors under the Plan. [Transcript 12.11/18 (AM)
                       at pp. 71-72].

               8.      Terry testified that the Temporary Plan Injunction is a critical component
                       of the Plan and that Acis would have no going concern value without it. In
                       fact, without the Plan Injunction, Terry will be precluded from reorganizing
                       the business and paying creditors. [Transcript 12/12/18 (AM) at pp. 40-
                       41, 54-55].

               9.      Dondero testified about his animosity toward Terry and that this litigation
                       would go on for years. [Ex. 25, Transcript 3/23/18 at pp. 167-168]. It also
                       appears that a portion of this testimony is under seal, see p. 174.

               10.     The Trustee does not have an adequate remedy at law. Phelan testified
                       that paying creditors from ongoing business operations is preferable to
                       litigation that would cost a fortune, take forever, and that the Highlands
                       would continue to try to steal the business so creditors cannot be paid.
                       [Transcript 12/11/18 (AM) at pp. 60-62].

               11.     Terry also testified that pursuing litigation and attempting to collect
                       against the Highlands is not a realistic possibility because of the high risk
                       of collection based on the Highlands’ demonstrated track record of
                       transferring assets to avoid paying legitimate creditors. [Transcript
                       12/12/18 (AM) at pp. 60-61].

               12.     The Highlands have demonstrated that they would do anything to avoid
                       paying Terry’s judgment. In addition to transferring assets and trying to



 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                   Page 23 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18           Entered 12/31/18 16:09:33          Page 24 of 27



                       steal Acis LP’s business, HCLOF sued Terry in Guernsey during the first
                       confirmation hearing, and Sevilla submitted an affidavit to the Guernsey
                       court describing Terry’s statutorily authorized 503(b) claim, which was
                       recently approved by the Court, as a “highly unorthodox fee” that Terry
                       would receive in exchange for giving the trustee confidential information.
                       [See Ex. 649, ¶¶ 41-43]. Thus, any entity under the Highlands’ control,
                       including HCLOF, will likewise fraudulently transfer assets to avoid a
                       judgment by the Reorganized Debtor. As a result, a judgment against
                       HCLOF is not an adequate remedy at law.

               13.     Despite the Highlands’ contention that the Temporary Plan Injunction is
                       “unprecedented,” HCM itself sued one of its investors in the Liberty CLO
                       case in order to obtain a permanent injunction to prevent HCM’s removal
                       as portfolio manager and the liquidation of its CLO. [See Ex. 304 and
                       Transcript 12/13/18 (PM) at 55:6-66:2] The Liberty CLO petition also
                       makes repeated reference to HCM’s dire need for injunctive relief, which
                       HCM now seeks to deny the Trustee.

        E.     Evidence that the balance of harms shows greater harm to the Debtors.

               1.      Phelan testified that the Temporary Plan Injunction is important to the
                       Plan, because it allows the cash flow from the CLO management to be
                       collected by the Reorganized Debtor, and that is the source of revenue
                       available at this time to pay creditors. [Transcript 12/11/18 (AM) at pp.
                       71-72].

               2.      Terry also testified that the Temporary Plan Injunction is a critical
                       component of the Plan necessary to preserve the Debtors’ going concern
                       value and allow the Reorganized Debtor to generate new business and
                       repay creditors. [Transcript 12/12/18 (AM) at pp. 40-41, 54-55].

               3.      Conversely, there is no harm to the Highlands because they can ask for a
                       reset under the Plan, and any harm to the Highlands is a problem of their
                       own making. [Transcript 12/11/18 (AM) at p. 92].

               4.      Scott testified that HCLOF can sell its interest in the subordinated notes in
                       the market. [Ex. 721, Scott Depo. p. 28].

               5.      Phelan also testified that the Temporary Plan Injunction would not impair
                       the value of the subordinated notes because a rational investor would not
                       want to liquidate the Acis CLOs, but rather would acquire them to do a
                       reset under the Plan. [Transcript 12/11/18 at pp. 23-24].

               6.      Terry testified that even if the Acis CLOs are not reset, it still does not
                       make sense to redeem the Acis CLOs. [Transcript 12/12/18 at p. 82].

               7.      Because they come to Court with unclean hands, the Highlands are not
                       entitled to the benefit of any equitable considerations. It bears mentioning
                       that neither the HCLOF directors (Scott and Bestwick) nor Highland’s
                       upper management, Dondero, Okada and Ellington, could be bothered to
                       even show up at the confirmation hearing.



 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                    Page 24 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18            Entered 12/31/18 16:09:33        Page 25 of 27



        F.      The Temporary Plan Injunction is in the public interest:

                1.      The public interest is furthered by confirming a plan that saves Acis LP’s
                        business operations and allows it to pay its creditors under a successful
                        plan of reorganization.

                2.      The public interest is also furthered by maintaining the status quo through
                        the Temporary Plan Injunction so that the avoidance action relating to the
                        ALF PMA can be determined on its merits.

                3.      The public interest is not furthered by allowing wrongdoers to complete the
                        last step in their scheme to strip Acis of its assets, steal its business, and
                        leave it unable to pay creditors.

                4.      The public interest is not furthered by leaving the Debtors without sufficient
                        resources to pursue legitimate causes of action and effectively litigate them
                        against the Highlands’ billions.

 VI.    The Highlands’ Concern About Reserving for Equitably Subordinated Claims Has
        Been Resolved through the Proposed Confirmation Order.

        A.      The proposed Confirmation Order addresses this issue and provides that,
                “notwithstanding anything to the contrary set forth in Section 7.02 of the Plan, the
                Reorganized Debtor may, but shall not be required to, reserve for Distributions to
                holders of Allowed Subclass 4B Claims.” [See Proposed Confirmation Order,
                Dkt. No. 814, at ¶ 31].

        B.      Counsel for the Trustee represented that the Trustee has reached out to the
                Highlands’ counsel to discuss any changes that would satisfy their objections or
                make the Plan less objectionable if confirmed but received no response.
                [Transcript 12/11/18 (AM) at p. 19]. Likewise, neither the Highlands nor any
                other party-in-interest has proposed an alternative plan or any other solution for
                getting creditors paid in this case.

        C.      Phelan and Terry both testified that they will incorporate any other changes into
                the Plan or confirmation order that the Court deems necessary or appropriate for
                confirmation. [Transcript 12/11/18 (PM) at p. 75; Transcript 12/18/18 at p. 93].

                                           CONCLUSION

        The Trustee and the Plan have met all the requirements for confirmation of a chapter 11

 plan of reorganization. Accordingly, the Trustee requests that the Court confirm the Plan.

        WHEREFORE, the Trustee prays that the Court issue an Order confirming the Plan and

 granting such other and further relief to which he may be justly entitled.




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                    Page 25 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18   Entered 12/31/18 16:09:33     Page 26 of 27



 DATED: December 31, 2018                    Respectfully submitted,

                                             /s/ Jeff P. Prostok
                                             Jeff P. Prostok
                                             State Bar No. 16352500
                                             J. Robert Forshey
                                             State Bar No. 07264200
                                             Suzanne K. Rosen
                                             State Bar No. 00798518
                                             Matthew G. Maben
                                             State Bar No. 24037008
                                             FORSHEY & PROSTOK LLP
                                             777 Main St., Suite 1290
                                             Ft. Worth, TX 76102
                                             Telephone: (817) 877-8855
                                             Facsimile: (817) 877-4151
                                             jprostok@forsheyprostok.com
                                             bforshey@forsheyprostok.com
                                             srosen@forsheyprostok.com
                                             mmaben@forsheyprostok.com

                                             COUNSEL FOR ROBIN PHELAN,
                                             CHAPTER 11 TRUSTEE

                                             -and-

                                             Rakhee V. Patel
                                             State Bar No. 00797213
                                             rpatel@winstead.com
                                             Phillip Lamberson
                                             State Bar No. 00794134
                                             plamberson@winstead.com
                                             Joe Wielebinski
                                             State Bar No. 21432400
                                             jwielebinski@winstead.com
                                             Annmarie Chiarello
                                             State Bar No. 24097496
                                             achiarello@winstead.com
                                             WINSTEAD PC
                                             500 Winstead Building
                                             2728 N. Harwood Street
                                             Dallas, Texas 75201
                                             (214) 745-5400 (Phone)
                                             (214) 745-5390 (Facsimile)

                                             SPECIAL COUNSEL FOR ROBIN
                                             PHELAN, CHAPTER 11 TRUSTEE




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                      Page 26 of 27
Case 18-30264-sgj11 Doc 815 Filed 12/31/18                               Entered 12/31/18 16:09:33                       Page 27 of 27



                                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served via
 ECF electronic Notice on December 31, 2018. I further certify that a true and correct copy of
 the foregoing document was additionally served upon the parties listed below via email on
 December 31, 2018.

  Holland N. O’Neil                                                    Mark D. Kotwick, Esq.
  Jason B. Binford                                                     Arlene R. Alves, Esq.
  Shiva D. Beck                                                        SEWARD & KISSEL LLP
  Melina N. Bales                                                      kotwick@sewkis.com
  Foley Gardere                                                        alves@sewkis.com
  Foley & Lardner LLP                                                  Counsel for U.S. Bank, N.A. as CLO Trustee
  honeil@foley.com
  jbinford@foley.com                                                   Brian P. Shaw
  sbeck@foley.com                                                      John M. Lynch
  mbales@foley.com                                                     Rogge Dunn Group, PC
  Counsel for Highland Capital Management, LP                          shaw@roggedunngroup.com
                                                                       lynch@roggedunngroup.com
  Michael K. Hurst                                                     Counsel for Josh Terry
  Ben A. Barnes
  LYNN PINKER COX & HURST, LLP                                         Lisa Lambert, Trial Attorney
  mhurst@lynnllp.com                                                   United States Trustee
  bbarnes@lynnllp.com                                                  lisa.l.lambert@usdoj.gov
  Counsel for Highland Capital Management, LP
                                                                       James Bentley
  Mark M. Maloney                                                      Jay Williams
  W. Austin Jowers                                                     SCHUTLE ROTH & ZABEL
  Paul R. Bessette                                                     james.bentley@srz.com
  KING & SPALDING LLP                                                  jay.williams@srz.com
  mmaloney@kslaw.com                                                   Counsel for ACIS CLO 14-00001 and 3-6, Ltds.
  ajowers@kslaw.com
  pbessette@kslaw.com                                                  Joseph Bain
  Counsel for Highland CLO Funding, Ltd.                               JONES WALKER
                                                                       jbain@joneswalker.com
  Daniel P. Novakov                                                    Counsel for ACIS CLO 14-00001 and 3-6, Ltds.
  FROST BROWN TODD LLC
  dnovakov@fbtlaw.com
  Counsel for U.S. Bank, N.A. as CLO Trustee


                                                                          /s/ Jeff P. Prostok
                                                                          Jeff P. Prostok


 L:\JPROSTOK\ACIS Capital Management (Trustee Rep)\Plan and Disclosure Statement\Closing Summation 12.31.18 Final.docx




 CHAPTER 11 TRUSTEE’S CLOSING SUMMATION                                                                                    Page 27 of 27
